Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 5/20/2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Applicant’s election of Species 1, Figures 1-7 in the reply filed on 8/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the response filed 8/4/2022, Applicant has indicated that all of claims 1-13 are directed to the elected Species 1. However, Claim 8 requires a locking mechanism that is only disclosed in Figure 8 of Species 2. Claim 8 has therefore been withdrawn by the Examiner as directed to a non-elected species.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 8/18/2020 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3: “the actuating element” should be replaced with “the least one actuating element”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0042]: “axle support 5” should be replaced with “axle support 4”.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first hinge element”, “a second hinge element”, “at least one actuating element”, and “plug-fit connection elements”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, and 11-13 recites “plug-fit connection elements”, “larger plug-fit region”, and “for plug-fitting”. It is unclear what is meant by “plug-fit”. This term/phrase has no specific definition in Applicant’s disclosure and does not have a known meaning in the art. The different elements described as “plug-fit” do not appear to have any sort of common connection throughout the figures and specification. For purposes of examination, Examiner has interpreted these to mean “connection elements”, “larger region”, and “fitting” respectively.
Claim 7 recites “link eye”. It is unclear what is meant by “link eye”. This term/phrase has no specific definition in Applicant’s disclosure and does not have a known meaning in the art. For purposes of examination, Examiner has interpreted “link eye” to mean “opening”.
Claim 9 recites “both sides”. This limitation is unclear because the at least one actuating element can have more than just two sides, and a specific two sides have not been previously been defined. For purposes of examination, Examiner has interpreted this to mean “two sides”.
Claim 10 “the rotatable” lacks antecedent basis. For purposes of examination, this has been interpreted to mean “rotatable”. 
Claim 10 “and/or” is unclear if both “and” and “or” are being positively recited. For purposes of examination, this has been interpreted to mean “or”. 
Claim 13 recites “at least two bearing openings”. This is unclear because “a bearing opening” has previously been recited in claim 11. It is unclear if the at least two bearing openings are additional bearing openings. Because only two bearing openings have been disclosed, for purposes of examination, Examiner has interpreted this to mean “wherein the bearing opening comprises at least two bearing openings”.
Claim 13 is unclear as to what is meant by “wherein the bearing regions of the at least two bearing openings face one another”. This is unclear because the openings as disclosed appear to be parallel and spaced apart, and it is unclear how they can face each other. For purposes of examination, Examiner has interpreted this to mean by “wherein the bearing regions of the at least two bearing openings are spaced from one another”.
Dependent claims are unclear for the same reasons as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3147438, herein referred to as ‘438.
For Claim 1, ‘438 discloses a hinge comprising a first hinge element (13) that mounts on a closing element (12); a second hinge element (24) that mounts on a frame (11), the first and the second hinge elements (13, 24) being connected to one another to pivot about a hinge axis (X); and at least one actuating element (30) for adjusting the spacing of the hinge axis (X) in relation to at least one of the first and the second hinge elements (24).  
For Claim 2, ‘438 discloses the hinge of claim 1, further comprising an axle support (20) disposed between the first (13) and the second (24) hinge elements, wherein the hinge axis (X) is disposed on the axle support (20).  
For Claim 3, ‘438 discloses the hinge of claim 2, wherein the axle support (20) and the hinge axis (X) are conjointly adjustable by the at least one actuating element (30).  
For Claim 4, ‘438 discloses the hinge of claim 2, further comprising a guide (Annotated Figure 2: 20A, 26) that guides actuating movements of the axle support (20).  
For Claim 5, ‘438 discloses the hinge of claim 4, wherein the guide (20A, 26) is formed from an axle- support-proximal guide region (20A) and a hinge-element-proximal guide region (26), the axle-support- proximal (20A) and hinge-element-proximal (26) guide regions bearing on one another to form a sliding guide (wherein 20A and 26 are capable of sliding relative to one another).  
For Claim 6, as best understood, ‘438 discloses the hinge of claim 2, wherein the axle support (20) and the second hinge element (24) are mutually complementary connection elements (as seen in Figure 1).  
For Claim 7, as best understood, ‘438 discloses the hinge of claim 2, wherein the axle support (20) includes a joint pin (14) and the first hinge element (13) includes an opening (16) (note paragraph [0046] indicates “the first hinging element 13 could be the female type and comprise the cylindrical cavity 16, while the second hinging element 15 could be the male type and comprise the pin 14”), and wherein the joint pin (14) engages the opening (16) to enable articulated guiding of pivoting movement of the first hinge element (13) relative to the axle support (20).  
For Claim 9, as best understood, ‘438 discloses the hinge of claim 7, wherein the at least one actuating element (30) includes two actuating elements (30, 30) disposed on two sides (wherein one is located on an upper side and one is located on a lower side) of the joint pin (14).  
For Claim 10, as best understood, ‘438 discloses the hinge of claim 2, wherein the actuating element (30) includes thread (31) for connecting to a mating thread (28a) of the second hinge element (24).  
For Claim 11, as best understood, ‘438 discloses the hinge of claim 2, wherein the axle support (20) includes a bearing opening (22) having a bearing region (Annotated Figure 2: 22A) capable of transmitting shear and traction forces, and a larger region (22B) capable of fitting the at least one actuating element (30).  
For Claim 12, as best understood, ‘438 discloses the hinge of claim 11, wherein the bearing region (22A) and the larger region (22B) form a keyhole-shaped bearing opening (22A, 22B, as seen in Annotated Figure 2).  
For Claim 13, as best understood, ‘438 discloses the hinge of claim 11, wherein the bearing opening (22) comprises at least two bearing openings (22, 23), each having a bearing region (22A, 23A), and wherein the bearing regions (22A, 23A) of the at least two bearing openings (22, 23) are spaced from one another (as seen in Annotated Figure 2).

    PNG
    media_image1.png
    795
    782
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0698712, EP 2754813, and WO2005052292 all disclose relevant features of Applicant’s disclosure but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677